IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT KNOXVILLE
                                February 26, 2013 Session

                  STATE OF TENNESSEE v. CHAD MEDFORD

                   Appeal from the Criminal Court for Knox County
                     No. 94127     Jon Kerry Blackwood, Judge


                   No. E2012-00335-CCA-R3-CD - Filed June 5, 2013


The defendant, Chad Medford, appeals his Knox County Criminal Court convictions of
felony murder, aggravated burglary, especially aggravated kidnapping, especially aggravated
robbery, and employing a firearm during commission of a dangerous felony, claiming that
the trial court erred by denying his motion to suppress the statements he made to police and
by denying admission of his unedited statement at trial, that the evidence was insufficient to
support his convictions, and that the trial court erred by admitting certain witness testimony.
The defendant also challenges his sentence alignment. Discerning no reversible error, the
judgments of the trial court are affirmed.

            Tenn. R. App. P. 3; Judgments of the Criminal Court Affirmed

J AMES C URWOOD W ITT, J R., J., delivered the opinion of the Court, in which N ORMA M CG EE
O GLE and D. K ELLY T HOMAS, J R., JJ., joined.

Bruce E. Poston, Knoxville, Tennessee, for the appellant, Chad Medford.

Robert E. Cooper, Jr., Attorney General and Reporter; DeShea Dulany Faughn, Assistant
Attorney General; Randall E. Nichols, District Attorney General; and TaKisha M. Fitzgerald,
Assistant District Attorney General, for the appellee, State of Tennessee.

                                         OPINION

             The convictions in this case relate to the May 2009 invasion of the home of Bill
and Vickie Graves and the resulting murder of Bill Graves.

               At trial, Jeanne Stafford testified that she had lived next door to the Graveses
for 25 years and that she was a close friend of theirs. Only a few houses were situated on
their small street, and they all participated in a neighborhood watch of sorts, keeping an eye
on their neighbors’ houses when the residents were away from home. In the late summer of
2008, Mrs. Graves contacted Ms. Stafford to tell her that she would be gone the following
day for a few hours, and Ms. Stafford knew that Mr. Graves would be at work.

               The next morning, as Ms. Stafford sat at the computer in the front room of her
house, she noticed a van drive slowly down the street. A few moments later, the van
returned. When Ms. Stafford went into her kitchen, she noticed that the van had backed into
the carport of the Graves’s house, and the rear doors of the van were open. Ms. Stafford
immediately walked to the Graves’s house. She found two men standing on the front porch,
and she noticed “they were kind of kicking something.” She asked them what they were
doing, and one of the men ran over to her, assuring her that everything was alright and
insisting that Ms. Stafford knew who he was. When she replied that she did not know him,
he identified himself as Chad Medford, Mrs. Graves’s nephew. Ms. Stafford informed him
that the Graveses were not at home and again inquired what he was doing at their house. He
told her that he had come to get some money from Mrs. Graves to take his niece to the zoo.
Ms. Stafford told him she would pass along the message. The defendant and the man with
him then drove away in the van. After the men left, Ms. Stafford noticed that a surveillance
camera on the front porch had been repositioned to face away from the front door of the
house.

               Mrs. Graves testified that her nephew, Tony, had been married to the
defendant’s half-sister, Tiffany Wood. In 2002, Tony suffered a debilitating stroke. Two
years later, Ms. Wood decided to leave him, and Mrs. Graves began caring for him. Mrs.
Graves kept Tony’s pain medication and Methadone at her house and would deliver it to him
three times a day. She testified that Ms. Wood “and whoever Tiffany told” knew that Mrs.
Graves kept the medication at her house. Mrs. Graves stored Tony’s medication in a small
safe inside a closet in their living room. She testified that the only people who knew about
the safe were her husband, their son, Ms. Wood, the defendant’s other sister, Laura Burnett,
and “more than likely” the defendant.

              While caring for Tony, Mrs. Graves found a life insurance policy worth
$100,000 that Ms. Wood had taken out on him in November 2002. Tony had known nothing
about the policy. He had the insurance company change the beneficiary from Ms. Wood to
Mrs. Graves. After his death in 2004, Mrs. Graves received a check from the insurance
company for $100,000, and as far as she knew, the only people who were aware of the
payment were her husband, her son, and Ms. Wood.

              In the late summer of 2008, Mrs. Graves received a telephone call from Ms.
Stafford informing her that the defendant and another man had been at the Graves’s house.
Mrs. Graves testified that the defendant had never been in her driveway before and that he

                                             -2-
had no reason to be at her house that day. When Mrs. Graves arrived back at her house, she
discovered that the video surveillance camera on the front porch had been moved and was
no longer facing the front door. The defendant never contacted Mrs. Graves to explain why
he had visited her house.

              In December 2008, Mrs. Graves encountered the defendant at a local store. He
mentioned that Ms. Stafford had “pissed [him] off” when she confronted the defendant at the
Graves’s house that past summer and that it had made him “madder than hell.” Mrs. Graves
then contacted Ms. Burnett and told her to tell the defendant that he was no longer welcome
at her house. Mrs. Graves also told Ms. Burnett that the surveillance camera had “got a good
picture of him and the boy that was with him, and if anything ever got gone at the house, that
it would be [the defendant], and [she would turn] it over to the police.”

                On the evening of May 2, 2009, Mr. and Mrs. Graves were watching a movie
in their living room. At least three of their cars were parked next to their house, in the
vicinity of the carport and driveway, and their front door was open so that they could hear
the rain falling on their tin roof. Mrs. Graves heard the driveway sensor, and then an exterior
floodlight came on. Mr. Graves went to the door to investigate, at which time a man, later
identified as Josh Bowman, ran into the house and grabbed Mr. Graves. Before Mrs. Graves
had time to react, a second man, later identified as Gary Holman, ran into the house with a
gun. Mrs. Graves jumped up, and Mr. Holman ordered her to sit down, putting the gun to
her head. At that point, Mr. Graves freed himself and began running toward the bedroom,
with Mr. Bowman following him. A few seconds later, Mrs. Graves heard a “pop.” She
began screaming for her husband, but he did not respond.

               Mrs. Graves pushed Mr. Holman away from her and retrieved one of her
husband’s guns, a Colt .45, which was located nearby. She attempted to fire the gun at Mr.
Holman, but she could not release the gun’s safety lock. Mr. Holman then tackled Mrs.
Graves and tried to wrest the gun away from her. During this altercation, Mrs. Graves heard
Mr. Bowman call out to Mr. Holman to “[g]et the safe.” Mrs. Graves reached up and pulled
away the bandana and toboggan that were obscuring Mr. Holman’s face. She did not
recognize him, but the bright light from the television gave her a good look at his face. She
pushed Mr. Holman and attempted to run toward the bedroom, but Mr. Holman tackled her
again, pushing her face-first into the loveseat. Mr. Holman bit Mrs. Graves on the arm and
took the gun from her. At that time, he walked to the closet behind the front door and
retrieved the safe. Mr. Bowman then appeared, and the two men left the house, taking only
the safe and the Colt .45 with them. Both Mrs. Graves’s pocketbook and Mr. Graves’s wallet
were in view near the front door, but the two men did not touch them.

              After the men left the house, Mrs. Graves ran to her husband, who was lying

                                              -3-
on the floor between the bedroom and the living room, bleeding profusely from a wound in
his upper thigh. Mrs. Graves called emergency services, who arrived a short time later. Mr.
Graves was transported to the hospital, where he died the following day.

              Mrs. Graves testified that the only items in the safe that Mr. Bowman and Mr.
Holman stole were coins: quarters, half-dollars, and silver dollars. She had disposed of
Tony’s medication after he died, and the proceeds from the life insurance policy had been
deposited in a bank account.

                Natosha Wise, an emergency medical technician with Rural/Metro emergency
services, testified that she arrived at the Graves’s house on May 2, 2009, and discovered Mr.
Graves alert but suffering from extensive blood loss from a leg wound. Ms. Wise assisted
in transporting Mr. Graves via ambulance to the hospital. While en route to the hospital, Mr.
Graves went into “irreversible shock” due to the blood loss.

               Doctor Steven Cogswell, a deputy chief medical examiner for Knox County,
testified that he performed an autopsy on Mr. Graves on May 4, 2009. Doctor Cogswell
determined that Mr. Graves had suffered a “perforating gunshot wound” to his left buttock,
exiting through his left thigh, which severed his femoral artery and vein, causing profuse
bleeding. Doctor Cogswell opined that the cause of death was the gunshot wound to the
thigh and that the manner of death was homicide.

                Sergeant Frank Phillips with the Knox County Sheriff’s Department (“KCSO”)
testified that he was dispatched to the Graves’s address. When Sergeant Phillips arrived at
the scene, he noticed a safe in the road approximately 100 yards west of the victims’ house.
When he entered the house, he “could tell it was in a disarray, like people had been in a
struggle,” and he noticed “bullet holes in the wall” and “lots of blood in the floor.” He found
Mr. Graves lying on the floor and Mrs. Graves attending to him. Sergeant Phillips secured
the area and stayed on the scene until other law enforcement officers arrived.

                Officer Mackenzie Alleman with the forensic services division of the KCSO
testified that when she arrived at the scene, she noticed a safe in the middle of the road. The
safe was open “with the lock in the locked position,” and paperwork and coins were scattered
around it. Once inside the house, she encountered two spent .45 caliber Winchester shell
casings, as well as bullet holes in two of the walls. Officer Alleman also took note of a large
gun case in the master bedroom, containing several rifles and shotguns. Just inside the front
door of the house, Officer Alleman found a black toboggan.

              Detective Krystal Gibson with the KCSO major crimes unit testified that she
responded to the scene of the crime on May 2. Detective Gibson spoke with Mrs. Graves at

                                              -4-
the hospital regarding possible suspects, and “[o]ne of the first people that [Mrs. Graves]
mentioned was [the defendant].” Detective Gibson spoke with the defendant, who provided
investigators with some names of potential suspects, including a man by the name of Jason
Smith. On May 7, Detective Gibson showed Mrs. Graves a photographic lineup, and Mrs.
Graves incorrectly identified Jason Smith as one of the men who invaded her home on May
2.

                Captain Clyde Cowan, supervisor of the KCSO major crimes unit, testified that
he reported to the crime scene on the evening of May 2 and that he later went to the hospital
to speak with Mrs. Graves. She did not recognize either of the men who had broken into her
home, but she did inform Captain Cowan that very few people knew about the location of
the safe in her house. Based upon this information, Captain Cowan began interviewing those
individuals who did know about the safe.

              KCSO Detectives Walt Schmidt and Matt Sexton both testified that they
interviewed the defendant on May 7, 2009, based on a tip that the defendant might have been
involved in the murder of Mr. Graves. At that meeting, the defendant signed a waiver of his
constitutional rights after being provided Miranda warnings. The interview lasted
approximately 50 minutes, during which time the defendant provided Detectives Schmidt and
Sexton with the names of 16 possible suspects. The detectives located and interviewed each
of those 16 suspects, among others, but none of them were involved in the crime.

               Sometime after May 7, Ms. Burnett contacted the KCSO and informed them
that her brother had been involved in the Graves’s home invasion. The defendant was
brought back to the KCSO on May 12 for a second interview. At trial, the State introduced
a redacted copy of the transcript of this interview. At the outset of the interview, the
defendant again signed a waiver of his rights. He was initially interviewed by Captain
Cowan and Detective Gibson. They both informed him that they knew that he was involved
in the murder of Mr. Graves and that he was facing a charge of felony murder. Captain
Cowan told the defendant, “We know [you were] driving the car.” He also told the
defendant, “[W]hether you were there or not don’t [sic] matter” because “you was [sic]
driving the car that picked them up” and “[t]hat’s felony murder.” Captain Cowan went on
to say that “driving the car and pulling the trigger are a long . . . long way apart,” but “it’s
your choice on which one.” As the officers continued to press the defendant to confess, the
defendant repeatedly denied any knowledge of or involvement in the murder of Mr. Graves.

             Eventually, Knox County Sheriff Jimmy “JJ” Jones entered the interview room.
Like Captain Cowan and Detective Gibson before him, he urged the defendant to tell what
he knew:



                                              -5-
                  We know you were there we know you didn’t go in but we know
                  you were there ok here’s your opportunity to talk now so you
                  can get you some help from the DA I just left the DA’s office
                  and we’ve talked about you and he said that it’s time for you to
                  talk and tell what you know and if you do that you [won’t] have
                  to face the things that the rest of them are going to face ok
                  because the way it is right now is if you don’t talk you’re gonna
                  face the same exact thing as the other two do exactly. . . . And
                  so now’s the time while you have the opportunity to be the one
                  . . . we call it the firstest with the mostest [sic].1

Sheriff Jones continued to press the defendant to talk, telling him, “I can’t believe you’re
gonna let this opportunity get by . . . because you’re scared . . . to tell on somebody.” The
defendant steadfastly continued to deny his involvement. The officers then brought Ms.
Burnett into the interview room. Captain Cowan testified at trial that the defendant then
“realized that we did actually know that he had told somebody else, and that we had that
knowledge.” In the transcript of the interview, the defendant immediately tells his sister,
“You just cost me everything, Laura.” When the detectives returned to the interview room,
the defendant began to confess. He identified his two accomplices as Josh Burroughs 2 and
a man known as Scotty.3 The defendant stated that Josh “Burroughs” drove a Mercury
Marquis that had been towed recently, and based upon that information, the detectives were
able to determine that the man in question was actually Josh Bowman. The defendant later
identified a photograph of Mr. Bowman, confirming that the KCSO had the correct suspect.
The defendant also provided the detectives with Mr. Bowman’s cellular telephone number.

              The defendant said that Mr. Bowman contacted him and inquired whether the
defendant knew of anything they could “do to make a little money.” The defendant
responded that he “might know somewhere you can get a safe or something” but that he
didn’t want to be involved in it. He also stated that the Graveses were not supposed to be at
home on the evening of May 2 and that he had told his accomplices that if anyone was at
home, they were supposed to back out.

               Shortly before 8:00 p.m. on May 2, the defendant met the two men in the
parking lot of a shopping center, and he drove Mr. Bowman’s Mercury Marquis to show the



       1
           The transcript is devoid of punctuation.
       2
           This individual was later identified by the KCSO as Josh Bowman.
       3
           This individual was later identified as Gary Scott Holman.
                                                      -6-
men where the Graves’s house was located. The three men drove by the Graves’s house, and
the defendant stated that he did not believe anyone was at home because Mrs. Graves’s
vehicle was not there and the front door was closed. After driving by the house, the men
returned to the defendant’s house, where they “just talked a little bit.” As it grew dark
outside, the three men returned to the Graves’s house. The defendant stated that the front
door was closed and that no lights were on at the house. The men parked the car down at the
end of the road, and Mr. Bowman and Mr. Holman walked to the Graves’s house. Ten to 15
minutes later, Mr. Bowman called the defendant’s cellular phone and told him that he and
Mr. Holman were returning to the car. When the men arrived at the car, they did not have
the safe with them, but they did have some quarters. The defendant claimed he did not
realize that Mr. Bowman had taken a gun with him to the house until Mr. Bowman began to
cry in the car and say that “he didn’t mean to do it.” When the defendant asked him what that
meant, Mr. Bowman allegedly stated that he “got into a tussle” with Mr. Graves and that Mr.
Bowman’s gun “just went off,” and Mr. Bowman didn’t know “if [he] hit him in the head or
. . . if [he] hit him in the stomach.” Mr. Bowman then asked Mr. Holman if he had “wiped
the gun down.” Mr. Holman responded that he had wiped the gun down but “didn’t wipe the
trigger.” The defendant gathered that Mr. Holman had taken a gun from Mrs. Graves and
that the men had disposed of both guns on the side of the road as they were running toward
the car. The three men drove to the motel where Mr. Bowman was staying, and the
defendant’s fiancée arrived to drive him home. The defendant arrived at home before 11:00
p.m. on May 2.

               Following this interview, Captain Cowan located and interviewed both Mr.
Bowman and Mr. Holman. At trial, Captain Cowan confirmed that no one from the district
attorney’s office came to speak with the defendant or offer him any sort of deal.

                 On cross-examination at trial, Captain Cowan admitted that the KCSO did not
know who was involved in the crime until the defendant provided them with information on
Mr. Bowman and Mr. Holman. When questioned as to whether he had indicated to the
defendant during questioning the possible sentences he could receive depending upon his
level of cooperation, Captain Cowan responded, “There are sentences for murder and other
charges, and it would be up to the D.A.’s office as to what he was charged with, depending
upon his cooperation and truthfulness, and his statement wasn’t completely truthful.” He
testified that, in the discussions with the defendant, “facilitation of felony murder” was never
mentioned, but the sentence attendant to that charge was mentioned several times:

              It was a range from the top end of the range to the bottom end
              of the range, depending on his cooperation and his truthfulness,
              and like I said, he wasn’t truthful, and the investigation, as it
              went on, we found out how untruthful he had been, and that,

                                              -7-
              even more, weighed toward the charges.

Captain Cowan acknowledged that, over the course of the defendant’s May 12 interview, the
difference in potential sentences was mentioned 28 times. He also acknowledged that
investigators told Ms. Burnett the length of the potential sentence the defendant could be
facing, which led Ms. Burnett to urge the defendant to confess so that he could avoid a
lengthy sentence. Captain Cowan admitted that the defendant offered to testify against Mr.
Bowman and Mr. Holman at trial, but both men later pleaded guilty and never went to trial.

               Following the defendant’s confession, Captain Cowan contacted the “on-call”
assistant district attorney, and the next day, the defendant was charged with facilitation of
first-degree murder. Captain Cowan then explained that, as the investigation progressed, the
defendant’s level of involvement was higher than anticipated, which led to the new ten-count
indictment. In this subsequent indictment, the defendant was charged with three counts of
felony murder, two counts of especially aggravated kidnapping, two counts of especially
aggravated robbery, two counts of aggravated burglary, and one count of employing a firearm
during the commission of a dangerous felony.

              In the course of her investigation, Detective Gibson examined the cellular
telephone records of the defendant, Mr. Bowman, and Mr. Holman, to “corroborate
statements and to just see if there was any interaction to all of them before, during, and after
the incident.” In the defendant’s May 12 interview with the KCSO, he stated that Mr.
Bowman contacted him “wanting to make some money,” and he gave no indication that he
was in constant contact with Mr. Bowman. However, the records indicated that the
defendant and Mr. Bowman had been in contact on an almost daily basis for more than two
weeks leading up to the home invasion. On May 2, the day of the crime, the defendant and
Mr. Bowman exchanged 16 telephone calls, and on the days following the crime, the two
continued to exchange calls.

              Officer Aaron Allen with the KCSO forensic services division testified that
when he responded to the crime scene on May 2, he collected two cloth gloves that were
found along the roadway near the victims’ house. On May 13, Officer Allen returned to the
crime scene area to collect a .45 caliber Ruger P97 semiautomatic handgun that was found
on the same side of the roadway as the gloves.

              Officer Michael McMahan, a crime scene technician with the KCSO, testified
that on May 13, 2009, he assisted in processing a Mercury Marquis vehicle. Officer
McMahan collected a number of swabs, as well as items from the vehicle’s trunk. He also
photographed “reddish-colored stain[s]” on the driver’s side of the vehicle and in the rear
seat. In the trunk, Officer McMahan photographed a black and white bandana, a black

                                              -8-
toboggan, a black glove, and a pair of boots with reddish stains on them.

              Tom Finch, an officer in the crime scene unit of the KCSO, testified that, on
January 11, 2010, he recovered a Colt .45 pistol across the street from the Graves’s house.
The gun was found in some mud and “was rusted shut.” The chamber of the gun was empty,
but there was ammunition in the magazine.

               Special Agent Don Carman, a forensic firearms examiner with the Tennessee
Bureau of Investigation (“TBI”), testified as an expert witness for the State. In connection
with the crime at issue, Agent Carman examined a semiautomatic Colt .45 pistol and seven
.45 caliber automatic cartridges. When Agent Carman received the pistol, it “was basically
inoperable” and “all rusted shut.” After cleaning and restoring the gun to an operable
condition, he fired four test shots with the gun and determined that it did not fire any of the
bullets found at the crime scene.

              Special Agent Kevin Warner, a firearms identification and examination expert
with the TBI, testified that he received from the KCSO a Ruger .45 caliber semiautomatic
pistol and two cartridge casings. He examined the gun and the cartridge casings and
determined that the cartridges had been fired from the Ruger pistol. Agent Warner also
examined a bullet and bullet jacket, which he opined had both been fired from the Ruger as
well. Agent Warner explained that the bullets he examined were hollow point bullets, which
“allow[] the bullet to expand as it hits an object and create a larger wound cavity.”

              Special Agent Kimberly Bryant, a forensic scientist in the serology/DNA unit
of the TBI, testified that she processed a number of items from the crime scene. A pair of
work gloves contained Mr. Graves’s blood, and when she tested the gloves to determine the
deoxyribonucleic acid (“DNA”) of the wearer, Mr. Holman could not be excluded. Agent
Bryant also examined a pair of boots recovered from the trunk of Mr. Bowman’s car and
found Mr. Graves’s blood on them.

              With this evidence, the State rested its case. Following the trial court’s denial
of the defendant’s motion for judgments of acquittal and a Momon colloquy, see Momon v.
State, 18 S.W.3d 152, 161-62 (Tenn. 1999), the defendant elected not to testify.

               Based on this evidence, the jury convicted the defendant as charged of felony
murder, employing a firearm in the commission of a dangerous felony, two counts of
aggravated burglary, two counts of especially aggravated kidnapping, and two counts of
especially aggravated robbery. The trial court imposed an automatic sentence of life with the
possibility of parole for the murder conviction. Following a sentencing hearing, the trial
court found the defendant to be a career offender and imposed the maximum sentence for

                                              -9-
each conviction as required by law. The court merged the two counts of especially
aggravated kidnapping and the two counts of especially aggravated robbery and sentenced
the defendant to 25 years on both. The court also merged the two counts of aggravated
burglary, imposing a sentence of six years, and on the count of employing a firearm during
the commission of a dangerous felony, the court ordered the defendant to serve six years as
well. All counts were ordered to run concurrently, with the exception of the two six-year
sentences, which the trial court ordered to run consecutively to the defendant’s life sentence.
As such, the trial court ordered an effective sentence of life plus 12 years.

               Following the denial of his timely but unsuccessful motion for new trial, the
defendant filed a timely notice of appeal. In this appeal, the defendant contends that the trial
court erred by denying his motion to suppress the incriminating statements he provided to
law enforcement officers, that the trial court erred in denying the defendant’s request to
present his unedited statement to law enforcement officers at trial, that the evidence adduced
at trial was insufficient to support his convictions, that the trial court erred in admitting the
testimony of Jeanne Stafford, and that the trial court erred in ordering consecutive sentencing
on the aggravated burglary convictions. We consider each claim in turn.

                                         I. Motion to Suppress

                The defendant contends that the trial court erred by denying his motion to
suppress the inculpatory statements he provided to police, claiming that the statements were
obtained in violation of his constitutional rights. Specifically, the defendant claims that,
during his May 12, 2009 interview at the KCSO, law enforcement officers essentially
promised him that he would be charged with facilitation of felony murder if he would
cooperate and “give up” the names of his accomplices. The State asserts that the trial court
did not err by denying the motion and admitting the statements as evidence at the defendant’s
trial.

               At the hearing on the defendant’s motion to suppress his pretrial statement,
defense counsel acknowledged that nothing in writing indicated that law enforcement
officers had made any promises to the defendant. However, counsel argued that the repeated
references by Captain Cowan, Detective Gibson, and Sheriff Jones to the defendant’s facing
51 years for felony murder as opposed to five years effectively convinced the defendant that
he had a deal, which was the basis for his confession.

                  The trial court4 denied the defendant’s motion to suppress, concluding that



       4
           Judge Richard R. Baumgartner presided over the hearings on the defendant’s motion to suppress
                                                                                           (continued...)

                                                   -10-
“when you look at the totality of the circumstances here, what caused [the defendant] to
acknowledge his involvement in this case was the realization that his sister had told police
what she knew that [the defendant] had told her.” The court went on to say,

                  I don’t think that the statement should be suppressed on the
                  basis that some deal was struck, because I don’t believe any deal
                  was struck, and I don’t believe his will was overborne by the
                  conversation between the authorities and [the defendant]. As
                  I’ve said four or five times already, I think the crucial point that
                  changed [the defendant’s] mind here was the sister’s
                  involvement.

               Although it is not entirely clear on appeal whether the defendant is complaining
that the statements were the product of law enforcement coercion or that the law enforcement
officers failed to deliver on their “promise” of leniency, we will address the issue as though
the defendant is asserting both. In doing so, we will consider the claims with a few well-
settled principles in mind.

                A trial court’s factual findings on a motion to suppress are conclusive on
appeal unless the evidence preponderates against them. State v. Binette, 33 S.W.3d 215, 217
(Tenn. 2000); State v. Odom, 928 S.W.2d 18, 23 (Tenn. 1996). Thus, questions of
credibility, the weight and value of the evidence, and the resolution of conflicting evidence
are matters entrusted to the trial judge, and this court must uphold a trial court’s findings of
fact unless the evidence in the record preponderates against them. Odom, 928 S.W.2d at 23;
see also Tenn. R. App. P. 13(d). The application of the law to the facts, however, is
reviewed de novo on appeal. State v. Keith, 978 S.W.2d 861, 864 (Tenn. 1998).

                The Fifth Amendment to the United States Constitution provides that “no
person . . . shall be compelled in any criminal case to be a witness against himself.” U.S.
Const. amend. V; see also Malloy v. Hogan, 378 U.S. 1, 6 (1964) (holding “the Fifth
Amendment’s exception from compulsory self-incrimination” applicable to the states through
the due process clause of the Fourteenth Amendment). This means that, to pass federal
constitutional muster and be admissible at trial, a confession must be free and voluntary and
not “‘extracted by any sort of threats or violence, nor obtained by any direct or implied
promises, . . . nor by the exertion of any improper influence’” or police overreaching. Bram
v. United States, 168 U.S. 532, 542-43 (1897) (citation omitted). The rule is equally
applicable to confessions given during custodial interrogations following appropriate


       4
           (...continued)

his statement to law enforcement. In all subsequent proceedings, Judge Jon Kerry Blackwood presided.
                                                 -11-
provision of Miranda warnings, see State v. Kelly, 603 S.W.2d 726, 728 (Tenn. 1980), and
those provided before the defendant has been placed in custody, see Arizona v. Fulminante,
499 U.S. 279, 286-88 (1991). To determine voluntariness, the reviewing court must examine
the totality of the circumstances surrounding the confession to determine “whether the
behavior of the State’s law enforcement officials was such as to overbear [the defendant’s]
will to resist and bring about confessions not freely self-determined – a question to be
answered with complete disregard of whether or not [the defendant] in fact spoke the truth.”
Rogers v. Richmond, 365 U.S. 534, 544 (1961).

               Article I, section 9 of the Tennessee Constitution provides that “in all criminal
prosecutions, the accused . . . shall not be compelled to give evidence against himself.”
Tenn. Const. art. I, § 9. “The test of voluntariness for confessions under Article I, § 9 of the
Tennessee Constitution is broader and more protective of individual rights than the test of
voluntariness under the Fifth Amendment.” State v. Smith, 933 S.W.2d 450, 455 (Tenn.
1996) (citing State v. Stephenson, 878 S.W.2d 530, 545 (Tenn. 1994)); see also State v.
Thacker, 164 S.W.3d 208, 248 (Tenn. 2005). “The critical question is ‘whether the behavior
of the state’s law enforcement officials was such as to overbear [the defendant’s] will to
resist and bring about confessions not freely self-determined.’” Smith, 933 S.W.2d at 455-56
(quoting Kelly, 603 S.W.2d at 728 (internal citation and quotation marks omitted)).5

                Upon our review, we conclude that the record simply does not support the
defendant’s claim of either coercion or promises. The defendant, in his mid-twenties, was
provided with Miranda warnings on both May 7 and May 12, and on both occasions, he
signed a waiver of his rights. Without question, the defendant’s May 12 interrogation was
lengthy and intense, but despite this law enforcement pressure, the defendant steadfastly
denied his involvement in the crime at least 36 times, even to the sheriff himself. The record
supports the trial court’s conclusion that Ms. Burnett’s entry into the interview room was the
tipping point and is what caused the defendant to confess his involvement. Before Ms.
Burnett entered the room, absolutely nothing indicates that the defendant was about to break.
Indeed, previously, he never equivocated in his denials. However, when he saw his sister,
it is clear he then knew that she had told the KCSO about his involvement because his first
statement to her was, “You just cost me everything, Laura.” As Ms. Burnett talked to him
and tried to explain why she revealed his involvement, the defendant stated, “You just broke.
. . . This is the second time they’ve had me down here [and] they let me go,” evincing his
belief that, but for his sister’s statement to law enforcement, he could have – and would have
– maintained his innocence.



        5
          This test is exactly the same as that promulgated in Rogers v. Richmond, 365 U.S. 534, 544 (1961),
so it is not entirely clear that it actually effectuates the stated goal of providing more protection to the
criminally accused.
                                                   -12-
              Moreover, the statements made by law enforcement officers regarding potential
sentences did not amount to promises. After the defendant spoke with Ms. Burnett, and
Sheriff Jones and Captain Cowan returned to the interview room, the defendant inquired as
to the sentence he would be facing. Sheriff Jones responded:

              Now I’m gonna tell you right off the bat he’s not gonna sit down
              here . . . and let me explain to ya ok he’s not gonna sit down
              here and say ok I’m gonna give you full immunity you tell your
              side of the story blah blah blah you know tell us what happened
              they’ve done that before and then you know what you’re liable
              to say I was the guy that killed him

                     ....

                     . . . . [W]hat they’re gonna do is there [sic] gonna say
              look in consideration with what you’re getting ready to tell the
              police we’ll make a decision on what we charge you with or
              what we don’t charge you with

                     ....

                     I mean if [the D.A.] was standing right here he’d leave
              the room and say you gonna have to tell them what they need to
              know and then they gonna tell me how much of a cooperation
              you gave and we’ll make our decision on that but that’s I mean
              they can’t you know come down here and say ok you’re clear
              but like I said there’s a lot of things they can do.

               Sheriff Jones did tell the defendant that if he cooperated with them, it would
be “the greatest benefit to you that you could ever imagine” and that “the good word” law
enforcement officers would pass on to the district attorney’s office “is gonna make all the
difference in the world.” However, when viewing these statements against the sheriff’s prior
admonitions to the defendant that the district attorney’s office would decide the charges only
after the defendant confessed, it is clear that such statements could not be considered
enforceable promises of leniency or a lesser sentence.

                On appeal, the defendant, for the first time, advances the theory that, if Ms.
Burnett was the proverbial straw that broke the camel’s back, then she was acting as a State
agent and that the defendant’s statement should be suppressed on that basis. “Issues raised
for the first time on appeal are considered waived.” State v. Johnson, 970 S.W.2d 500, 508

                                             -13-
(Tenn. Crim. App. 1996). Moreover, even if this issue was properly before this court,
nothing in the record supports a finding that Ms. Burnett was acting as an agent of the State.
See State v. Burroughs, 926 S.W.2d 243, 246 (Tenn. 1996) (identifying the factors for
determination of State agency for a Fourth Amendment violation as “(1) the government’s
knowledge and acquiescence, and (2) the intent of the party performing the search”); State
v. Brandon Ackerman, No. M2010-01979-CCA-R3-CD, slip op. at 32-33 (Tenn. Crim. App.,
Nashville, July 13, 2012) (holding the Burroughs test applicable to Fifth Amendment
violations and citing United States v. Garlock, 19 F.3d 441, 443 (8th Cir. 1994) (stating the
goal of the test is to determine “‘whether the government exercised such coercive power or
such significant encouragement that it is responsible’ for the conduct of the private party
securing the evidence, or that the exercised powers are the ‘exclusive prerogative of the
government.’” (citation omitted))).

              The trial court did not err by denying the defendant’s motion to suppress.

                       II. Constitutional Right to Present a Defense

              The defendant next argues that the trial court erred by denying his request to
admit his unedited statement at trial, resulting in an unconstitutional interference with his
right to present a defense. The State counters that, if any error exists, it does not require
reversal.

                 During the hearing on the motion to suppress, the trial court ruled that the
defense would be entitled to use the defendant’s statement to law enforcement officers “in
its entirety.” At trial, however, the State moved to redact the statement to remove any
reference to specific sentence length, because numerous references to 51 years and 15 years
at 30 percent, as well as references to probation, appeared in the statement. The trial court
granted the State’s request on the basis of Tennessee Code Annotated section 40-35-201(b),
which provides that, in non-capital criminal cases, “the judge shall not instruct the jury, nor
shall the attorneys be permitted to comment at any time to the jury, on possible penalties for
the offense charged nor all lesser included offenses.” T.C.A. § 40-35-201(b) (2010). The
trial court did, however, allow the defendant to conduct cross-examination on “the
circumstances under which the statements were given” and granted the defendant the “right
to explore . . . anything [law enforcement officers] said to him that would indicate that they
were giving him lenient treatment.” The trial court only prohibited the defendant from
“going into the specific lengths of any sentence.”

              In this appeal, the defendant claims that the trial court’s refusal to admit the
entire, unedited statement interfered with his right to present a defense. He claims that
admission of the complete statement was necessary to provide context to his admissions to

                                             -14-
the officers and to demonstrate the emphasis the officers placed on the lesser crime of
facilitation. The defendant does acknowledge, however, that law enforcement officers never
used the term “facilitation” during their interview with the defendant; rather, they referred
to the defendant’s potential for serving “15 at 30%,” which “is the low end of that charge.”

                Although “[p]rinciples of due process require that a defendant in a criminal
trial have the right to present a defense and to offer testimony” favorable to his cause, State
v. Flood, 219 S.W.3d 307, 316 (Tenn. 2007) (citing Chambers v. Mississippi, 410 U.S. 284,
294 (1973); State v. Brown, 29 S.W.3d 427, 431 (Tenn. 2000)), that right is not without
limits, see id. (citing Chambers, 410 U.S. at 302). Indeed, the Supreme Court has observed
that “[i]n the exercise of this right, the accused, as is required of the State, must comply with
established rules of procedure and evidence.” Chambers, 410 U.S. at 302. “So long as the
rules of procedure and evidence are not applied arbitrarily or disproportionately to defeat the
purposes they are designed to serve, these rules do not violate a defendant’s right to present
a defense.” Flood, 219 S.W.3d at 316 (citing United States v. Scheffer, 523 U.S. 303, 308
(1998); Holmes v. South Carolina, 547 U.S. 319 (2006); Chambers, 410 U.S. at 302). To
determine whether a particular evidentiary ruling has violated a defendant’s constitutional
right to present a defense, a reviewing court must consider:

              (1) Whether the excluded evidence is critical to the defense;

              (2) Whether the evidence bears sufficient indicia of reliability;
              and

              (3) Whether the interest supporting exclusion of the evidence is
              substantially important.

Flood, 219 S.W.3d at 316 (citing Brown, 29 S.W.3d at 434-35; State v. Rice, 184 S.W.3d
646, 673 (Tenn. 2006); State v. Rogers, 188 S.W.3d 593, 614 (Tenn. 2006)).

                 Our supreme court recently addressed a trial court’s decision to limit cross-
examination to a defendant’s redacted statement in State v. Echols, 382 S.W.3d 266 (Tenn.
2012). The defendant in Echols, facing a charge of felony murder, claimed to investigators
that he shot the victim in self-defense. Id. at 271-72. During the defendant’s interview with
police, the investigator emphasized to him that he “could spend the rest of [his] life in jail”
or “a little bit of time.” Id. at 287-88. The trial court redacted these references pursuant to
Code section 40-35-201(b). Id. at 288. This court held that the trial court erred by refusing
to admit the redacted portions of the defendant’s interview, and the supreme court agreed,
holding that Code section 40-35-201(b) does not prohibit “the introduction of a recorded
statement by a witness, made prior to any charge, that a suspect could face ‘life in jail’ as

                                              -15-
opposed to ‘a little bit of time’ depending on what he tells the interrogating officer.” Id. The
court further held that Code section 40-35-201(b) “neither mandate[s] nor justifie[s]
limitations on cross-examination.” Id. To assist the jury in determining the truthfulness of
a defendant’s statement to law enforcement, “the jury may hear evidence of the
circumstances under which the confession was procured.” State v. Pursley, 550 S.W.2d 949,
950 (Tenn. 1977). Although the court in Echols found that the trial court had abused its
discretion in restricting the defendant’s cross-examination, the court determined that the error
was harmless beyond a reasonable doubt. Id. at 289.

                Although the redacted statements in the instant case did include specific
references to potential penalties, unlike those in Echols, we believe the reasoning in Echols
applies equally here. The defendant was entitled to have the jury review his statement in its
entirety, and we hold that the trial court abused its discretion by limiting the introduction of
that statement to its redacted version. However, when reviewing the court’s decision in light
of the factors set forth in Flood, we hold this error to be harmless beyond a reasonable doubt.
See State v. Rodriguez, 254 S.W.3d 361, 371 (Tenn. 2008) (“The existence of a non-
structural constitutional error requires reversal unless the State demonstrates beyond a
reasonable doubt that the error is harmless.”). In cross-examining Captain Cowan, defense
counsel was able to elicit the fact that, during the defendant’s May 12 interview, law
enforcement officers discussed the difference in potential sentences 28 times. Although
defense counsel was not permitted to mention specific years or sentence length in Captain
Cowan’s cross-examination, he was allowed to use phrases such as “the big number” and
“the big sentence” when referring to felony murder and “the lower number,” “a really low
number” and “the smaller number” when referring to the sentence associated with facilitation
of felony murder. With the exception of being permitted to use the actual numbers, counsel
was able to thoroughly cross-examine Captain Cowan about the circumstances attendant to
the defendant’s admissions and the techniques employed during the interview. The same
substantive information came before the jury even without providing in detail the years of
the potential sentences. As such, the defendant is not entitled to relief on this issue.

                               III. Sufficiency of the Evidence

               Next, the defendant contends that the evidence is insufficient to support his
conviction of felony murder because, independent of the defendant’s confession, insufficient
corroborating evidence exists to link the defendant to the crime. In addition, the defendant
argues that the jury verdict is against the weight of the evidence. The State argues that the
evidence sufficiently corroborated the defendant’s statement that he was involved in the
crime and that the evidence adduced at trial supports the jury verdict.

              We review the defendant’s claim of insufficient evidence mindful that our

                                              -16-
standard of review is whether, after considering the evidence in the light most favorable to
the prosecution, any rational trier of fact could have found the essential elements of the crime
beyond a reasonable doubt. Tenn. R. App. P. 13(e); Jackson v. Virginia, 443 U.S. 307, 324
(1979); State v. Winters, 137 S.W.3d 641, 654 (Tenn. Crim. App. 2003). This standard
applies to findings of guilt based upon direct evidence, circumstantial evidence, or a
combination of direct and circumstantial evidence. State v. Dorantes, 331 S.W.3d 370, 379
(Tenn. 2011).

                When examining the sufficiency of the evidence, this court should neither re-
weigh the evidence nor substitute its inferences for those drawn by the trier of fact. Id.
Questions concerning the credibility of the witnesses, the weight and value of the evidence,
as well as all factual issues raised by the evidence are resolved by the trier of fact. State v.
Cabbage, 571 S.W.2d 832, 835 (Tenn. 1978). Significantly, this court must afford the State
the strongest legitimate view of the evidence contained in the record as well as all reasonable
and legitimate inferences which may be drawn from the evidence. Id.

               To be sure “a conviction cannot be based solely on a defendant’s confession
and, therefore, . . . the State must present some corroborating evidence to establish the corpus
delicti.” See State v. Banks, 271 S.W.3d 90, 140 (Tenn. 2008) (citing State v. Smith, 24
S.W.3d 274, 281 (Tenn. 2000)). The corpus delicti consists of two elements: (1) a certain
result has been produced and (2) some person is criminally responsible for the act. See State
v. Shepherd, 862 S.W.2d 557, 564 (Tenn. Crim. App. 1992). The State needs “only slight
evidence of the corpus delicti . . . to corroborate a confession and sustain a conviction.”
Smith, 24 S.W.3d at 281. Furthermore, when a defendant confesses to a crime, the
corroborating evidence “‘need not be as convincing as the evidence necessary to establish
a corpus delicti in the absence of any confession.’” State v. Housler, 193 S.W.3d 476, 490
(Tenn. 2006) (quoting Ricketts v. State, 241 S.W.2d 604, 606 (Tenn. 1951)). “Whether the
[S]tate has sufficiently established the corpus delicti is primarily a jury question.” State v.
Jones, 15 S.W.3d 880, 891 (Tenn. Crim. App. 1999). All elements of the corpus delicti may
be established by circumstantial evidence. State v. Garmon, 972 S.W.2d 706, 708 (Tenn.
Crim. App. 1998).

              First degree murder, as charged in this case, is “[a] killing of another
committed in the perpetration of or attempt to perpetrate any . . . robbery, burglary, [or]
theft.” T.C.A. § 39-13-202(a)(2). “Especially aggravated robbery is robbery as defined in
§ 39-13-401 . . . [a]ccomplished with a deadly weapon; and . . . [w]here the victim suffers
serious bodily injury.” Id. § 39-13-403(a). “Aggravated burglary is burglary of a habitation
as defined in §§ 39-14-401 and 39-14-402.” Id. § 39-14-403(a). Finally, “[e]specially
aggravated kidnapping is false imprisonment, as defined in § 39-13-302: . . . [a]ccomplished
with a deadly weapon or by display of any article used or fashioned to lead the victim to

                                              -17-
reasonably believe it to be a deadly weapon.” Id. § 39-13-305(a)(1).

               Moreover, “[a] person is criminally responsible as a party to an offense, if the
offense is committed by the person’s own conduct, by the conduct of another for which the
person is criminally responsible, or by both.” T.C.A. § 39-11-401(a). Additionally, criminal
responsibility for the actions of another arises when the defendant, “[a]cting with intent to
promote or assist the commission of the offense, or to benefit in the proceeds or results of
the offense, . . . solicits, directs, aids, or attempts to aid another person to commit the
offense.” Id. § 39-11-402(2); see State v. Lemacks, 996 S.W.2d 166, 170 (Tenn. 1999) (“As
reflected in this case, criminal responsibility is not a separate, distinct crime. It is solely a
theory by which the State may prove the defendant’s guilt of the alleged offense . . . based
upon the conduct of another person.”).

              With respect to the corpus delicti, we hold that the State met its burden of
proof. The discovery of Mr. Graves with a fatal wound and the testimony that the cause of
death was homicide established the result of death and that someone was criminally
responsible. In addition, the testimony of Mrs. Graves established the commission of the
other offenses. We find this evidence more than sufficient to establish the “slight evidence
of the corpus delicti” required by law. See Smith, 24 S.W.3d at 281.

                Concerning the issue of the general sufficiencies of the evidence, Mrs. Graves
testified that only a small number of people knew about the safe in her home and that she
had, at one time, stored her nephew Tony’s medication in that safe in her home. That list of
people included the defendant’s sister, Ms. Wood, and “whoever Tiffany told,” which “more
than likely” included the defendant. In addition, Ms. Wood knew that Mrs. Graves received
the proceeds from Tony’s life insurance policy following his death. The proof showed that
Mr. Bowman and Mr. Holman did not know Mr. and Mrs. Graves and had never been to their
house before, whereas the defendant, Mrs. Graves’s nephew, was familiar with and had
visited their home on previous occasions. During the commission of the crime, Mr. Bowman
told Mr. Holman to “[g]et the safe,” and before exiting the residence, Mr. Holman retrieved
the safe located in the closet behind the front door. Mrs. Graves testified that the two men
fled with the safe, which was later recovered in the road in front of her house. Mrs. Graves
also testified that she heard the “pop” of the gunshot when her husband was attempting to
get away from Mr. Bowman, and Doctor Cogswell testified that Mr. Graves died as a result
of the gunshot wound to his thigh. Doctor Cogswell further opined that the manner of death
was homicide.

              The testimony of Detective Gibson revealed that the defendant had been in
contact with Mr. Bowman almost every day for over two weeks leading up to the commission
of the crime and that the two men continued to exchange telephone calls in the days

                                              -18-
following the crime. Detectives located work gloves and a pair of boots in the trunk of Mr.
Bowman’s car, both of which were stained with Mr. Graves’s blood. Following their arrests,
both Mr. Bowman and Mr. Holman confessed to their involvement in the crimes.

                Without question, these crimes would not have occurred but for the defendant’s
involvement. When Mr. Bowman contacted the defendant looking for a way “to make some
money,” the defendant told him he “might know somewhere you can get a safe or
something.” The defendant drove Mr. Bowman and Mr. Holman past the Graves’s house and
then returned just before dark, parking the car at the end of the Graves’s street. Although the
defendant testified that he did not see Mrs. Graves’s car at her house and that her front door
was closed, Mrs. Graves testified that at least three cars were in the vicinity of the house and
that the front door was, in fact, open. Both the vehicles and the front door of the house were
visible from the street.

              The State presented evidence that Mr. Bowman shot Mr. Graves and that the
gunshot wound proved fatal. Mrs. Graves testified that Mr. Holman falsely imprisoned her
with the use of a deadly weapon, by aiming his gun at her head and ordering her to sit down
and later by tackling her and holding her down on the loveseat. Mr. Bowman and Mr.
Holman stole the Graves’s safe, which was located by police in the middle of the street in
front of the Graves’s house.

               When Mr. Bowman and Mr. Holman returned to the car, Mr. Bowman became
very emotional and indicated to the defendant that he had shot Mr. Graves. Mr. Bowman and
Mr. Holman then discussed the cleaning of the gun used to shoot Mr. Graves and the disposal
of both guns by the side of the road. The defendant did not report these crimes to the
authorities. Indeed, he returned home, and when contacted by the authorities, he purposely
misled them, giving them the names of 16 potential suspects, none of whom were involved
in the crime.

              Although the defendant told law enforcement officers that he did not know his
accomplices were armed and that he believed the victims’ house to be unoccupied on the
night the crimes were committed, it is clear that the jury rejected his testimony, as was their
prerogative.

              Viewing this evidence in the light most favorable to the prosecution, we find
the evidence adduced at trial more than sufficiently established that the defendant was
criminally responsible for the acts of Mr. Bowman and Mr. Holman and thus is guilty of
felony murder, especially aggravated robbery, aggravated burglary, and especially aggravated
kidnapping. We address the defendant’s conviction of employing a firearm during the
commission of a dangerous felony in the following section.

                                              -19-
        IV. Employing a Firearm During the Commission of a Dangerous Felony

              As charged in count three of the indictment, “it is an offense to employ a
firearm during the . . . [c]ommission of a dangerous felony.” T.C.A. § 39-17-1324(b)(1).
The indictment in this case also charged the defendant with aggravated burglary and
especially aggravated kidnapping, both of which are designated as dangerous felonies in
Code section 39-17-1324. See id. § 39-17-1324(i)(1). That being said, the State failed to
allege a predicate felony in the indictment for the charge of employing a firearm during the
commission of a dangerous felony. Although neither party raises the issue, “the Sixth and
Fourteenth Amendments to the United States Constitution and Article I, Section 9 of the
Tennessee Constitution guarantee to the accused the right to be informed of the nature and
cause of the accusation,” State v. Hill, 954 S.W.2d 725, 727 (Tenn. 1997), and the failure of
an indictment to provide constitutionally adequate notice results in a void indictment
requiring dismissal of the charge. Thus, we examine the issue to determine whether the
failure to name a predicate felony in the indictment for the firearms offense voids the
indictment, thereby rising to the level of plain error.

               Before an error may be recognized as plain, it “must be ‘plain’ and it must
affect a ‘substantial right’ of the accused.” State v. Adkisson, 899 S.W.2d 626, 639 (Tenn.
Crim. App. 1994). Authority to correct an otherwise “forfeited error” lies strictly “within the
sound discretion of the court of appeals, and the court should not exercise that discretion
unless the error ‘seriously affect[s] the fairness, integrity or public reputation of judicial
proceedings.’” United States v. Olano, 507 U.S. 725, 732 (1993) (citations omitted).

             In State v. Smith, our supreme court adopted Adkisson’s five-factor test for
determining whether an error should be recognized as plain:

              (a) the record must clearly establish what occurred in the trial
              court;

              (b) a clear and unequivocal rule of law must have been breached;

              (c) a substantial right of the accused must have been adversely
              affected;

              (d) the accused did not waive the issue for tactical reasons; and

              (e) consideration of the error is “necessary to do substantial
              justice.”



                                             -20-
State v. Smith, 24 S.W.3d 274, 282-83 (Tenn. 2000) (quoting Adkisson, 899 S.W.2d at 641-
42). “[A]ll five factors must be established by the record before this court will recognize the
existence of plain error, and complete consideration of all the factors is not necessary when
it is clear from the record that at least one of the factors cannot be established.” Id. at 283.

               As a general rule, “an indictment is valid if it provides sufficient information
(1) to enable the accused to know the accusation to which answer is required, (2) to furnish
the court adequate basis for the entry of a proper judgment, and (3) to protect the accused
from double jeopardy.” Id. (citing State v. Byrd, 820 S.W.2d 739, 741 (Tenn. 1991);
VanArsdall v. State, 919 S.W.2d 626, 630 (Tenn. Crim. App. 1995); State v. Smith, 612
S.W.2d 493, 497 (Tenn. Crim. App. 1980)). Tennessee Code Annotated section 40-30-202
provides:

              The indictment must state the facts constituting the offense in
              ordinary and concise language, without prolixity or repetition,
              in a manner so as to enable a person of common understanding
              to know what is intended and with that degree of certainty which
              will enable the court, on conviction, to pronounce the proper
              judgment. In no case are the words “force and arms” or
              “contrary to the form of the statute” necessary.

T.C.A. § 40-13-202 (2006). “[T]he touchstone for constitutionality is adequate notice to the
accused.” Hill, 954 S.W.2d at 729.

               The indictment in this case alleged that the defendant employed a firearm
during the commission of a dangerous felony but did not allege any of the enumerated
dangerous felonies in Code section 39-17-1324. See T.C.A. § 39-17-1324(i)(1). The statute
requires that the underlying dangerous felony be included as a separate count in the same
indictment, see id. § 39-17-1324(d) (“A violation of subsection (a) or (b) is a specific and
separate offense, which shall be pled in a separate count of the indictment or presentment and
tried before the same jury and at the same time as the dangerous felony”), but it is silent on
whether the predicate dangerous felony must be named in the count charging a violation of
Code section 39-17-1324.

              In State v. Michael L. Powell and Randall S. Horne, this court, citing State v.
Christopher Ivory Williams, noted that the State’s failure to allege a predicate felony in an
indictment for a violation of Code section 39-17-1324 “present[ed] a close question” but
ultimately concluded that it was “not necessary to determine whether the indictment was
adequate to charge the firearms offenses” given other issues attendant to that conviction.
State v. Michael L. Powell and Randall S. Horne, No. E2011-00155-CCA-R3-CD, slip op.

                                              -21-
at 18 (Tenn. Crim. App., Knoxville, May 10, 2012). In Christopher Ivory Williams, this
court addressed Williams’ claim “that because the felony murder count did not specify the
underlying felony, it failed to place him on notice of the appropriate mens rea for the
underlying offense and failed to fulfill the requirements set out in State v. Hill, 954 S.W.2d
725, 727 (Tenn. 1997).” State v. Christopher Ivory Williams, No. W2009-01638-CCA-R3-
CD, slip op. at 9 (Tenn. Crim. App., Jackson, May 9, 2011). We observed that although “the
State intended to prove that the killing was committed in the perpetration of kidnapping or
robbery . . . neither of these underlying offenses were specifically stated in the felony murder
count of the indictment.” Id., slip op. at 12. Noting that “the underlying felonies listed in
section 39-13-202(a) have differing mens rea” and that “[p]roof of the intent to commit the
underlying felony, and at what point it existed, [are] question[s] of fact to be decided by the
jury after consideration of all the facts and circumstances,” we concluded that the failure to
include a predicate felony in the felony murder indictment “failed to provide Williams with
notice of the underlying offense and its mens rea, which resulted in an invalid indictment and
precluded a lawful felony murder conviction.” Id.

               Generally, an indictment for a violation of Code section 39-17-1324 that does
not name the underlying dangerous felony does not provide the defendant with adequate
notice of the crime charged. This is so even when the indictment, as does the one in this
case, tracks the statutory language of Code section 39-17-1324 and names the statute itself.
These statutory references are insufficient because Code section 39-17-1324 provides 11
options for dangerous felonies that would support conviction. The failure of the indictment
to name the underlying dangerous felony typically leaves the defendant with inadequate
notice of the charges against him. Only “‘where the constitutional and statutory requirements
outlined in Hill are met,” will “‘an indictment that cites the pertinent statute and uses its
language” be deemed “sufficient to support a conviction.’” State v. Carter, 988 S.W.2d 145,
149 (Tenn. 1999) (quoting State v. Ruff, 978 S.W.2d 95, 100 (Tenn. 1998)).

               That being said, that the charge of employing a firearm during the commission
of a dangerous felony was part of an indictment that included the charge of aggravated
burglary that the State intended to serve as the predicate felony directly precedent to the
firearms count saves that count in this case. Although “[e]ach count must be a complete
indictment within itself, charging all the facts and circumstances that make the crime,” State
v. Lea, 41 Tenn. 175, 177-78 (Tenn. 1860), where “it is reasonably clear from the averments
of the second count that this is connected with and a part of the preceding count . . . such a
count may be considered good.” State v. Youngblood, 287 S.W.2d 89, 91 (Tenn. 1956); see
also State v. Cureton, 38 S.W.3d 64, 82 (Tenn. Crim. App. 2000) (holding, post-Hill, that
where all counts in an indictment referred to the same victim, the same offense date, and
were related to each other, the counts could be read together for purposes of providing notice
to the defendant); State v. James Ruben Conyers, No. M2002-01007-CCA-R3-CD, slip op.

                                              -22-
at 19 (Tenn. Crim. App., Nashville, Sept. 5, 2003) (holding that a count charging attempted
first degree murder that was otherwise invalid for failure to name a victim could be read
together with the other counts of the indictment to supply the name of the victim because the
defendant was charged via a single-page indictment with three offenses committed against
the same victim on the same date).

              In this case, only counts one, two, and three appear on the first page of the ten-
count, four-page indictment. The first two counts charge the defendant with the aggravated
burglary of the habitation of the victims, and the third count charges the defendant with
employing a firearm in commission of a dangerous felony. Although none of the counts
allege a specific date, all counts aver the offenses were committed in May 2009. Because
the aggravated burglary charges, and no other counts alleging a dangerous felony,
immediately precede the charge of employing a firearm during the commission of a
dangerous felony, we believe it is “reasonably clear” that count three is connected to the
preceding counts of aggravated burglary such that the indictment is not void for lack of
notice. Youngblood, 287 S.W.2d at 91. Thus, the failure of the State to specify the predicate
felony in count three of the indictment does not amount to plain error.

              Finally, because the evidence established that the defendant was guilty of
employing a firearm during the burglary of the Graves’s residence by virtue of his being
criminally responsible for the actions of his accomplices, see Lemacks, 996 S.W.2d at 170,
the defendant’s conviction of that charge is affirmed.

                                    V. Witness Statement

             The defendant next contends that the trial court erred by admitting the
testimony of Ms. Stafford, claiming that her testimony was irrelevant because the defendant
had admitted in his statement that he knew where the Graves’s house was located. We
disagree.

               Questions concerning evidentiary relevance rest within the sound discretion of
the trial court, and this court will not interfere with the exercise of this discretion in the
absence of a clear abuse appearing on the face of the record. See State v. DuBose, 953
S.W.2d 649, 652 (Tenn. 1997); State v. Van Tran, 864 S.W.2d 465, 477 (Tenn. 1993); State
v. Harris, 839 S.W.2d 54, 73 (Tenn. 1992). An abuse of discretion occurs when the trial
court applies an incorrect legal standard or reaches a conclusion that is “illogical or
unreasonable and causes an injustice to the party complaining.” State v. Ruiz, 204 S.W.3d
772, 778 (Tenn. 2006) (citing Howell v. State, 185 S.W.3d 319, 337 (Tenn. 2006)); see also
State v. Shirley, 6 S.W.3d 243, 247 (Tenn. 1999).



                                              -23-
                Relevant evidence is evidence “having any tendency to make the existence of
any fact that is of consequence to the determination of the action more probable or less
probable than it would be without the evidence.” Tenn. R. Evid. 401. “Evidence which is
not relevant is not admissible,” Tenn. R. Evid. 402, and even if evidence is deemed relevant,
it may be still be excluded “if the probative value is substantially outweighed by the danger
of unfair prejudice, confusion of the issues, or misleading the jury, or by considerations of
undue delay, waste of time, or needless presentation of cumulative evidence.” Tenn. R. Evid.
403.

             We find no abuse of discretion in the trial court’s decision to allow the
testimony of Ms. Stafford. The fact that the defendant admitted knowing the location of the
Graves’s house does not render Ms. Stafford’s testimony needlessly cumulative. Her
testimony tends to prove the defendant’s familiarity with the Graves’s house and street and
his knowledge of the security camera, which are clearly facts of consequence to the
determination of this case. Accordingly, the admission of Ms. Stafford’s testimony was not
error.

                                     VI. Consecutive Sentencing

              Finally, the defendant challenges the trial court’s decision to impose
consecutive sentences. The defendant concedes that, by law, the conviction of employing
a firearm during a dangerous felony must be served consecutively to the life sentence for
felony murder, but he contests the trial court’s decision to order the six-year sentence for
aggravated burglary to be served consecutively to the life sentence.6

               Since the passage of the 1989 Sentencing Act, our standard of review when
considering challenges to the length and manner of service of a sentence has been de novo
review with a presumption that the determinations of the trial court are correct. T.C.A. §
40-35-401(d) (2006) (“When reviewing sentencing issues raised pursuant to subsection (a),
including the granting or denial of probation and the length of sentence, the appellate court
shall conduct a de novo review on the record of the issues. The review shall be conducted
with a presumption that the determinations made by the court from which the appeal is taken
are correct.”). In 2005, the general assembly amended the Sentencing Act to bring our



        6
         The defendant’s concession is incorrect. Code section 39-17-1324 provides that “[a] sentence
imposed for a violation of subsection (a) or (b) shall be served consecutive[ly] to any other sentence the
person is serving at the time of the offense or is sentenced to serve for conviction of the underlying
dangerous felony.” T.C.A. § 39-17-1324(e)(1) (emphasis added). Thus, the statute requires that the six-year
sentence imposed for a violation of Code section 39-17-1324(b) be served consecutively to the sentence
imposed for aggravated burglary, the underlying dangerous felony in this case.
                                                   -24-
sentencing law into compliance with federal constitutional requirements as enunciated in
Blakely v. Washington, 542 U.S. 296 (2004), and its progeny. Notably, the 2005 revisions
rendered advisory the enhancement and mitigating factors and removed the presumptive
sentence to be imposed by the trial court. State v. Carter, 254 S.W.3d 335, 345-46 (Tenn.
2008). In a number of cases following passage of the 2005 amendments, our supreme court
signaled that the statutorily prescribed standard of review, de novo with a presumption of
correctness, might be at odds with what had become a far more discretionary sentencing
scheme. See, e.g., Carter, 254 S.W.3d at 344, 346. In State v. Cross, 362 S.W.3d 512 (Tenn.
2012), the court again wrestled with the “the precise metes and bounds of appellate review
under the current increased trial court discretion structure” but ultimately left the issue
unsettled. State v. Cross, 362 S.W.3d 512, 529 (Tenn. 2012). The court visited the issue
most recently in State v. Bise, and ultimately concluded that “although the statutory language
continues to describe appellate review as de novo with a presumption of correctness,” the
2005 revisions to the Sentencing Act “effectively abrogated the de novo standard of appellate
review.” State v. Bise, 380 S.W.3d 682, 707 (Tenn. 2012). Observing that a change in our
standard of review was necessary to comport with the holdings of the United States Supreme
Court, our supreme court “adopt[ed] an abuse of discretion standard of review, granting a
presumption of reasonableness to within-range sentencing decisions that reflect a proper
application of the purposes and principles of our Sentencing Act.” Id. The court held that
“sentences imposed by the trial court within the appropriate statutory range are to be
reviewed under an abuse of discretion standard with a ‘presumption of reasonableness’”
afforded to sentencing decisions of the trial court. Id. at 708.

              The supreme court observed, however, that in making its sentencing decision,
a trial court must consider the principles of sentencing enumerated in Code section
40-35-210(b):

              (1) The evidence, if any, received at the trial and the sentencing
              hearing;

              (2) The presentence report;

              (3) The principles of sentencing and arguments as to sentencing
              alternatives;

              (4) The nature and characteristics of the criminal conduct
              involved;

              (5) Evidence and information offered by the parties on the
              mitigating and enhancement factors set out in §§ 40-35-113 and

                                             -25-
              40-35-114;

              (6) Any statistical information provided by the administrative
              office of the courts as to sentencing practices for similar
              offenses in Tennessee; and

              (7) Any statement the defendant wishes to make in the
              defendant’s own behalf about sentencing.

see Bise, 380 S.W.3d at 698 n.33(citing T.C.A. § 40-35-210(b)), 706 n.41. By statute, the
trial court must also consider “[t]he potential or lack of potential for the rehabilitation or
treatment of the defendant . . . in determining the sentence alternative or length of a term to
be imposed.” Id. § 40-35-103(5). The court cautioned that, despite the wide discretion
afforded the trial court under the revised Sentencing Act, trial courts are “still required under
the 2005 amendments to ‘place on the record, either orally or in writing, what enhancement
or mitigating factors were considered, if any, as well as the reasons for the sentence, in order
to ensure fair and consistent sentencing.’” Bise at 706 n.41 (citing T.C.A. § 40-35-210(e)).
Moreover, “a trial court’s misapplication of an enhancement or mitigating factor does not
invalidate the sentence imposed unless the trial court wholly departed from” the Sentencing
Act. Id. at 706. Thus, under the holding in Bise, “[a] sentence should be upheld so long as
it is within the appropriate range and the record demonstrates that the sentence is otherwise
in compliance with the purposes and principles listed by statute.” Id. at 709.

              The Sixth Amendment considerations attendant to the trial court’s imposition
of sentence length, however, are not implicated by the trial court’s decision regarding
alignment of sentences. See Oregon v. Ice, 555 U.S. 160, 172 (2009); State v. Allen, 259
S.W.3d 671, 688 (Tenn. 2008) (ruling Sixth Amendment Blakely challenges inapplicable to
consecutive sentencing). Consequently, until we are otherwise instructed by our supreme
court, our standard of review when considering challenges to the alignment of sentences
should remain de novo with a presumption that the determinations of the trial court are
correct. T.C.A. § 40-35-401(d) (2006); see also id. § 40-35-401(a) (“The defendant in a
criminal case may appeal from the length, range or manner of service of the sentence
imposed by the sentencing court. The defendant may also appeal the imposition of
consecutive sentences.”). The presumption of correctness afforded the trial court is
conditioned upon the affirmative showing in the record that the trial court considered the
sentencing principles and all relevant facts and circumstances. State v. Ashby, 823 S.W.2d
166, 169 (Tenn. 1991). In the event the record fails to demonstrate the required
consideration by the trial court, review of the sentence is purely de novo. Id.

              When a defendant is convicted of multiple crimes, the trial court, in its

                                              -26-
discretion, may order the sentence to be served consecutively if it finds by a preponderance
of the evidence that a defendant falls into one of seven categories listed in Tennessee Code
Annotated section 40-35-115. They are:

              (1) The defendant is a professional criminal who has knowingly
              devoted the defendant’s life to criminal acts as major source of
              livelihood;

              (2) The defendant is an offender whose record of criminal
              activity is extensive;

              (3) The defendant is a dangerous mentally abnormal person so
              declared by a competent psychiatrist who concludes as a result
              of an investigation prior to sentencing that the defendant’s
              criminal conduct has been characterized by a pattern of
              repetitive or compulsive behavior with heedless indifference to
              consequences;

              (4) The defendant is a dangerous offender whose behavior
              indicates little or no regard for human life, and no hesitation
              about committing a crime in which the risk to human life is
              high;

              (5) The defendant is convicted of two (2) or more statutory
              offenses involving sexual abuse of a minor with consideration
              of the aggravating circumstances arising from the relationship
              between the defendant and victim or victims, the time span of
              defendant’s undetected sexual activity, the nature and scope of
              the sexual acts and the extent of the residual, physical and
              mental damage to the victim or victims;

              (6) The defendant is sentenced for an offense committed while
              on probation; or

              (7) The defendant is sentenced for criminal contempt.

T.C.A. § 40-35-115(b). The existence of a single category is sufficient to warrant the
imposition of consecutive sentences. See State v. Adams, 973 S.W.2d 224, 231 (Tenn. Crim.
App. 1997). In State v. Wilkerson, 905 S.W.2d 933 (Tenn. 1995), the supreme court imposed
two additional requirements for consecutive sentencing when the “dangerous offender”

                                            -27-
category is used: the court must find that consecutive sentences are reasonably related to the
severity of the offenses committed and are necessary to protect the public from further
criminal conduct. Id. at 937-39; see State v. Imfeld, 70 S.W.3d 698,707-08 (Tenn. 2002).

               In the instant case, the trial court based its decision to order consecutive
sentencing on both the defendant’s extensive history of criminal activity and its finding that
the defendant was a dangerous offender. See T.C.A. 40-35-115(b)(2), (4). With respect to
the defendant’s criminal history, the trial court noted that the defendant had a previous
conviction for felony theft in addition to the multiple felony convictions in the instant case.
“Current offenses may be used in determining criminal history for the purposes of
consecutive sentencing.” State v. Carolyn J. Nobles, No. M2006-00695-CCA-R3-CD, slip
op. at 13 (Tenn. Crim. App., Nashville, Mar. 7, 2007) (citing State v. Cummings, 868 S.W.2d
661, 667 (Tenn. Crim. App. 1992)). In determining the defendant to be a dangerous
offender, the trial court also made the requisite Wilkerson findings, holding that “the sentence
is reasonably related to the severity of the offenses,” referencing “the loss of a life of a family
member,” and that the consecutive sentences “are necessary in light of all these facts to
protect the public from further criminal acts” by the defendant. Under these circumstances,
we find no error in the trial court’s decision to impose consecutive sentencing.

                                        VII. Conclusion

              The trial court properly denied the defendant’s motion to suppress his statement
to law enforcement. The trial court did not commit reversible error by denying the
defendant’s request to admit his unedited statement to law enforcement officers. The
evidence is sufficient to support the defendant’s convictions, and the trial court did not err
by admitting the testimony of Ms. Stafford or by imposing consecutive sentencing.
Accordingly, we affirm the judgments of the trial court.


                                                      _________________________________
                                                      JAMES CURWOOD WITT, JR., JUDGE




                                               -28-